UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1006



JERALD THOMAS MCCLARD,

                                              Plaintiff - Appellant,

          versus


ALLIED OFFICE SUPPLIES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-876)


Submitted:   May 4, 2005                      Decided:   May 16, 2005


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerald Thomas McClard, Appellant Pro Se. Cherie Lee Adams, SILLS,
CUMMIS, EPSTEIN & GROSS, P.C., Newark, New Jersey, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jerald Thomas McClard, a Caucasian male, appeals the

district court’s order denying relief on his Title VII action for

lack of standing.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See McClard v. Allied Office Supplies, Inc., No.

CA-04-876 (E.D. Va. Nov. 26, 2004). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 - 2 -